Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  136086                                                                                                Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  v                                                                  SC: 136086
                                                                     COA: 279777
                                                                     Wayne CC: 01-005310
  DWAYNE WILLIAMS,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 22, 2008
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2008                   _________________________________________
           s0828                                                                Clerk